Citation Nr: 9906811	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury due to service-connected left ankle 
disability.

2.  Entitlement to an increased rating for status post 
Chrisman-Snook reconstruction of the left ankle, currently 
rated as 20 percent disabling.

3.  Entitlement to extension of a temporary total disability 
evaluation based on convalescence for left ankle casting in 
May 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from February 1991 to 
January 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 and June 1997 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs Regional Office (VARO).

A review of the evidence of record reflects that the 
appellant was service connected for status post Chrisman-
Snook reconstruction of the left ankle by a rating decision 
dated April 1995.  Subsequently, he argued that an increased 
disability evaluation was warranted for this disability and 
requested a hearing before a member of the Board sitting at 
the local VA office (Travel Board Hearing) in his substantive 
appeal received in May 1996.  Although several hearings have 
been conducted by hearing officers at VARO regarding the 
issues on appeal, the appellant has not been scheduled for a 
Travel Board Hearing or given the opportunity to withdraw his 
request for such a hearing.  To ensure full compliance with 
due process requirements and to prevent prejudice to the 
appellant, VARO should schedule the appellant for a Travel 
Board Hearing.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Additionally, we believe that a VA examination of the left 
ankle is necessary because various statement and testimony 
from the appellant reflect that he believes an increased 
rating is warranted due to the effect of pain on his 
functional abilities.  As yet, this has not been addressed by 
a VA examination.  We note that a VA examination concerning 
orthopedic disability should contain an opinion concerning 
the effect of pain upon a veteran's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45 (1998), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and address the rating criteria 
in relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).
In view of the above, this case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected left ankle 
disability.  The claims folder must be 
reviewed prior to the examination along 
with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, for each ankle, the 
examiner should fully describe the degree 
of limitation of motion.  Any limitation 
of motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1998).  It 
should be indicated  whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  A complete 
rationale for all opinions expressed must 
be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  Thereafter, if any benefit sought on 
appeal remains denied, VARO should 
schedule the appellant for a hearing 
before a member of the Board sitting at 
the local VA office.  A copy of the 
letter notifying the appellant of his 
scheduled hearing date and time should be 
associated with the claims folder.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1944, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. 
§ 5101 (West 1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs all VAROs to provided expeditious 
handling of all cases that have been remanded by the Board or 
the Court.  See M21-1, Part IV, paras. 8.4408.45 and 38.02-
38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -


